Bell, Chief Judge.
The sole issue in this appeal concerns a ruling of the trial judge pertaining to voir dire examination of jurors. The record on this issue consists of post-trial affidavits *662submitted by counsel; however, there is no proper stipulation by the parties of the proceedings. Counsel for appellant waived a recording of the voir dire and did not seek to complete the record at that time. The question presented requires a transcript of the proceedings or a proper stipulation. See Code Ann. § 6-805. In the absence thereof, we may not consider the issue presented. See Lake v. Hicks, 147 Ga. App. 175 (248 SE2d 236).
Argued January 3, 1979
Decided January 9, 1979.
Malone & Percilla, Thomas Wm. Malone, Jones & Wilson, Robert P. Wilson, for appellant.
T. M. Smith, Jr., for appellee.

Judgment affirmed.


Webb and Banke, JJ., concur.